Soott, Judge,
delivered the opinion of the court.
This may be a hard case on the defendant, but we see no cause of complaint that she has against the plaintiff. If those in whom her intestate confided have abused his confidence, that furnishes no reason why the plaintiff should be visited with the consequences of their misdeeds. The evidence in the case does not show that the plaintiff was in any way connected with the deed of trust. It was not given for his security, and he was in no way concerned with it. He relied on the defendant’s intestate and Klute for the ultimate payment of his debt, and they took the deed of trust as their indemnity for the endorsement of the note of Kleeburg. If their indemnity has failed without the fault of the plaintiff, why should he be deprived of his debt? We do not see how the fact that Myer, the intestate, and Klute, were accommodation endorsers of Kleeburg, if they were such, affects this transaction. But they were interested in the arrangement. They had purchased the grocery store of Strattan, and sold it immediately to Kleeburg ; and, to enable him to pay the debt they owed to Strattan, lent him their names as endorsers on the note given by Kleeburg to the *93plaintiff for the money loaned to him, which is the note on which this suit is brought.
Some stress was laid on the circumstance that the note was left with Kribben, the attorney of the plaintiff in this suit, and from that fact it is maintained that he was the attorney and agent of the plaintiffs, with full knowledge of all that was done in closing the trust under the deed. If the plaintiff had left the note with Kribben, we do not see how that can affect him.- The note was not due ; he could not have brought suit upon it; and if left with him it must have been as a mere depositary. But Kleeburg says he left the note with Kribben, and it is afterwards found in the possession of another witness in the cause. So that all that was done in closing the deed of trust was done without the knowledge or consent of the plaintiff. Indeed, the plaintiff had no authority to interfere, for the deed was not made for 'his indemnity, although a state of things might have arisen which would have entitled him to the advantage secured by it to the endorsers of the note.
With these observations we submit that the instructions given by the court below were not erroneous. The instructions asked by the defendant were properly refused. The knowledge of the plaintiff, even if he had any, which does not appear, of the proceedings under the deed of trust can not affect him. Nothing was done by the trustees and those secured by the trust but what they had a right to do by the terms of the deed. Had the plaintiff interfered and the debt been lost by such interference, the endorsers might have been discharged. The deed gave them power to have the property, if they deemed it advisable, taken and sold for their security before the debt was due to the plaintiff. Having this power, we do not see how his approbation, had any been given, would have altered the case. The trustee and cestui que trust acted as they had a right to do, and having so acted, if, by any means the proceeds of the trust sale were lost to the intestate of the defendant, the plaintiff can not be made the sufferer by it. There was no error in the *94instruction as to the four per cent, damages, the note being in the terms of the statute, and having been endorsed.
The final judgment for the costs was given against the plaintiff ; so all error on this score is taken away, whatever may have been previously entered on the record.
The judgment is affirmed ; the other judges concurring.